              Case 2:19-cv-01987-RSM Document 200 Filed 09/21/21 Page 1 of 2




 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT SEATTLE
 8
     RUSSEL H. DAWSON, Personal                             CASE NO. C19-1987RSM
 9   Representative of the Estate of Damaris
     Rodriguez, et al.,                                     ORDER DENYING STIPULATED
10                                                          MOTION TO CONTINUE TRIAL
                               Plaintiffs,
11
                v.
12
     SOUTH CORRECTIONAL ENTITY
13   (“SCORE”), a Governmental Administrative
     Agency, et al.,
14
                               Defendants.
15
            This matter comes before the Court on the parties’ Stipulation and Proposed Order
16
     Resetting Trial and Associated Filing Dates. Dkt. #198. The parties request a three-month
17
     continuance of the trial date, from November 29, 2021, to February 22, 2022.         Id.   The
18
     stipulation does not include any reason for this request. An earlier email from counsel to the
19
     Court’s in-court deputy clerk inquired about dates in February and mentioned the parties’ need
20
     for rulings on pending motions to help prepare for trial.
21
            A scheduling order “may be modified only for good cause and with the judge’s consent.”
22
     Fed. R. Civ. P. 16(b)(4).     The decision to modify a scheduling order is within the broad
23
     discretion of the district court. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th
24

     ORDER DENYING STIPULATED MOTION TO CONTINUE TRIAL - 1
             Case 2:19-cv-01987-RSM Document 200 Filed 09/21/21 Page 2 of 2



     Cir. 1992). “Rule 16(b)’s ‘good cause’ standard primarily considers the diligence of the party
 1
     seeking amendment.” Id. at 609. If a party has acted diligently yet still cannot reasonably meet
 2
     the scheduling deadlines, the court may allow modification of the schedule. Id. Local Civil Rule
 3
     16(m) states that “this rule will be strictly enforced” in order to “accomplish effective pretrial
 4
     procedures and avoid wasting the time of the parties, counsel, and the court.”
 5
            The Court finds that the parties have failed to demonstrate good cause for their request.
 6
     Good cause must be included in the Motion and cannot be communicated solely via email.
 7
     Accordingly, the Court will deny this Motion and encourages parties to re-file.
 8
            Having reviewed the relevant briefing and the remainder of the record, the Court hereby
 9
     finds and ORDERS that the parties’ Stipulation and Proposed Order Resetting Trial and
10
     Associated Filing Dates, Dkt. #198, is DENIED.
11
            DATED this 21st day of September, 2021.
12

13

14                                                A
                                                  RICARDO S. MARTINEZ
15                                                CHIEF UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

     ORDER DENYING STIPULATED MOTION TO CONTINUE TRIAL - 2
